DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-27 are pending. Claims 9-16 are withdrawn. Claims 1-8 and 17-27 are presented for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 17-27 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
No arguments are made with respect to the double patenting rejections and these rejections are maintained as presented below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-8 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 17 of U.S. Patent No. 9975314. Although the claims at claims 1-7 and 17 of U.S. Pat. No. 9975314 anticipate claims 1-8 and 17-20 of the present application.
2.	Claims 1-8, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10336038. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 of U.S. Pat. No. 10336038 anticipate claims 1-8, 19 and 20 of the present application.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites the solution comprising diphenyl phosphine oxide. However, this is not supported by the original disclosure. The original disclosure only supports diphenyl(2,4,6-trimethylbenzoyl)phosphine oxide in the solution in an 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-8, 17-20 and 25-27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "between about" in claims 1, 17-20 and 25 is a relative term which renders the claim indefinite.  The term "between about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, it is impossible to determine exactly what range is to be encompassed wherein the endpoints are recited as between about and there is nothing in the disclosure to provide any indication as to what range around the endpoints is covered by “about”. Claims 2-8, 26 and 27 depend from either claim 1 or 25 and are indefinite for the same reasons.

Claim 26 recites a viscosity without a temperature that it is measured at. However, viscosity is a function of temperature. Therefore, claiming a viscosity without the temperature it is measured at is indefinite.
	Claim 27 recites that the solution has a Shore A Hardness of about 70. However, solutions are liquids and do not have the property of hardness. Therefore, it is impossible to determine what applicant intends to claim by reciting a solution having a hardness. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 2, 4-8, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjellqvist et al. (U.S. PGPUB No. 2004/0110020) in view of Litke et al. (U.S. PGPUB No. 2007/0197676).

Regarding claims 1, 2, 4-8, 17, 19 and 20, Kjellqvist teaches a method comprising: treating wood veneer panels (0002) by roll coating (0044) a wood substrate (0002) with a solution comprising urethane acrylate crosslinking monomers (0032); and curing the coated wood substrate with UV radiation of less than 500 nm to cause the solution to crosslink (0040) and produce the veneer (0002). Kjellqvist teaches that the urethane acrylate solution can be applied and cured in multiple layers (0045-0046). Furthermore, as Kjellqvist is teaching an identical process with an essentially identical solution to that claimed, the Examiner contends that the resultant veneer will inherently be fire-resistant and have a flame spread index and smoke developed index in the range as claimed. Kjellqvist fails to teach the radiation comprising a dose and irradiance as claimed and using radiation comprising a wavelength of about 365 nm.
Kjellqvist teaches the use of generic UV radiation for curing their acrylate containing solutions. However, Litke teaches curing of similar UV radiation curable acrylate coating 2 (Table 1, page 4). Litke further teaches utilizing a UV B dose of 1.172 J/cm2 (Table 1), a UV C dose of 0.148 J/cm2 (Table 1, considered to be about 0.15) and a UV V dose of 0.688 J/cm2 (Table 1, considered to be about 0.75) and Litke also teaches a UV A irradiance of 0.589 W/cm2 (Table 1, considered to be about 0.7), a UV C irradiance of 0.082 W/cm2 (Table 1, considered to be about 0.15) and a UV V irradiance of 0.36 W/cm2 (Table 1, considered to be about 0.7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the specific UV curing conditions disclosed by Litke for Kjellqvist’s generic UV conditions. One would have been motivated to make this modification as one having ordinary skill in the art could have made this substitution with a reasonable expectation of success (as Litke’s curing is for a similar acrylate composition and it is within the wavelength range disclosed by Kjellqvist), and the predictable result of providing a cured coating on a wood substrate.

6.	Claims 1-8, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjellqvist in view of Booth et al. (U.S. Pat. No. 8083878) and Litke.

I.	Regarding claims 1-3, 5-8, 17, 19 and 20, Kjellqvist teaches a method comprising: treating wood veneer panels (0002) by roll coating (0044) a wood substrate (0002) with a solution comprising urethane acrylate crosslinking monomers (0032); and curing the coated wood substrate with UV radiation of less than 500 nm to cause the solution to crosslink (0040) and produce the veneer (0002). Kjellqvist teaches that the urethane acrylate solution can be 
First, Booth teaches preparing a fire-resistant wood veneer (abstract) by adhering a metallic backing to a wood substrate (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kjellqvist’s process by producing a fire-resistant wood veneer by additionally adhering a metallic backing to Kjellqvist’s wooden substrate as taught by Booth. One would have been motivated to make this modification to provide a wood veneer that is fire-resistant and suitable for applications where conventional wood veneers would be unacceptable, such as for aircraft interiors which have to pass stringent tests mandated by the FAA (see Booth at column 9, lines 31-36). 
Second, Kjellqvist teaches the use of generic UV radiation for curing their acrylate containing solutions. However, Litke teaches curing of similar UV radiation curable acrylate coating solutions (abstract) by using UV radiation from an H bulb (0048, which includes light at a wavelength of about 365 nm) with a UV A dose of 1.208 J/cm2 (Table 1, page 4). Litke further teaches utilizing a UV B dose of 1.172 J/cm2 (Table 1), a UV C dose of 0.148 J/cm2 (Table 1, considered to be about 0.15) and a UV V dose of 0.688 J/cm2 (Table 1, considered to be about 0.75) and Litke also teaches a UV A irradiance of 0.589 W/cm2 (Table 1, considered to be about 0.7), a UV C irradiance of 0.082 W/cm2 (Table 1, considered to be about 0.15) and a UV V irradiance of 0.36 W/cm2 (Table 1, considered to be about 0.7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 

II.	Regarding claim 4, Kjellqvist in view of Booth and Litke teach all the limitations of claim 1, but fail to explicitly teach that the cured panel has a flame spread index and smoke developed index as claimed. However, these variables will determine the final fire resistance of the wood veneer and could have been optimized by selection of the curable composition and the metal backing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization to arrive at an optimally fire resistant product, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

7.	Claims 1, 2, 4-8 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjellqvist in view of Radcliffe et al. (U.S. PGPUB No. 2007/0286993).

Regarding claims 1, 2, 4-8 and 17-20, Kjellqvist teaches a method comprising: treating wood veneer panels (0002) by roll coating (0044) a wood substrate (0002) with a solution comprising urethane acrylate crosslinking monomers (0032); and curing the coated wood 
Kjellqvist teaches the use of generic UV radiation for curing their acrylate containing solutions. However, Radcliffe teaches curing of similar UV radiation curable acrylate coating solutions (0172) by using UV radiation from an H bulb (0173, which includes light at a wavelength of about 365 nm) with a UV A dose of 0.525 J/cm2 (0173, considered to be about 0.7). Radcliffe further teaches utilizing a UV B dose of 0.492 J/cm2 (0173, considered to be about 0.7), a UV C dose of 0.059 J/cm2 (0173, considered to be about 0.15) and a UV V dose of 0.370 J/cm2 (0173, considered to be about 0.75) and Radcliffe also teaches a UV A irradiance of 1.693 W/cm2 (0173, considered to be about 1.15), a UV B irradiance of 1.794 W/cm2 (0173, considered to be about 1.15), a UV C irradiance of 0.2 W/cm2 (0173) and a UV V irradiance of 1.201 W/cm2 (0173). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the specific UV curing conditions disclosed by Radcliffe for Kjellqvist’s generic UV conditions. One would have been motivated to make this modification as one having ordinary skill in the art could have made this substitution with a reasonable expectation of success (as Radcliffe’s curing is to a similar acrylate composition and it is within the wavelength range disclosed by Kjellqvist), and the predictable result of providing a cured coating on a wood substrate.

8.	Claims 1-8 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjellqvist in view of Booth and Radcliffe.

I.	Regarding claims 1-3, 5-8 and 17-20, Kjellqvist teaches a method comprising: treating wood veneer panels (0002) by roll coating (0044) a wood substrate (0002) with a solution comprising urethane acrylate crosslinking monomers (0032); and curing the coated wood substrate with UV radiation of less than 500 nm to cause the solution to crosslink (0040) and produce the veneer (0002). Kjellqvist teaches that the urethane acrylate solution can be applied and cured in multiple layers (0045-0046). Kjellqvist fails to explicitly teach producing a fire-resistant veneer and adhering a metallic backing to the wood substrate. Kjellqvist also fails to teach the radiation comprising a dose and irradiance as claimed and using radiation comprising a wavelength of about 365 nm.
First, Booth teaches preparing a fire-resistant wood veneer (abstract) by adhering a metallic backing to a wood substrate (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kjellqvist’s process by producing a fire-resistant wood veneer by additionally adhering a metallic backing to Kjellqvist’s wooden substrate as taught by Booth. One would have been motivated to make this modification to provide a wood veneer that is fire-resistant and suitable for applications where conventional wood veneers would be unacceptable, such as for aircraft interiors which have to pass stringent tests mandated by the FAA (see Booth at column 9, lines 31-36). 
2 (0173, considered to be about 0.7). Radcliffe further teaches utilizing a UV B dose of 0.492 J/cm2 (0173, considered to be about 0.7), a UV C dose of 0.059 J/cm2 (0173, considered to be about 0.15) and a UV V dose of 0.370 J/cm2 (0173, considered to be about 0.75) and Radcliffe also teaches a UV A irradiance of 1.693 W/cm2 (0173, considered to be about 1.15), a UV B irradiance of 1.794 W/cm2 (0173, considered to be about 1.15), a UV C irradiance of 0.2 W/cm2 (0173) and a UV V irradiance of 1.201 W/cm2 (0173). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the specific UV curing conditions disclosed by Radcliffe for Kjellqvist’s generic UV conditions. One would have been motivated to make this modification as one having ordinary skill in the art could have made this substitution with a reasonable expectation of success (as Radcliffe’s curing is for a similar acrylate composition and it is within the wavelength range disclosed by Kjellqvist), and the predictable result of providing a cured coating on a wood substrate.

II.	Regarding claim 4, Kjellqvist in view of Booth and Radcliffe teach all the limitations of claim 1, but fail to explicitly teach that the cured panel has a flame spread index and smoke developed index as claimed. However, these variables will determine the final fire resistance of the wood veneer and could have been optimized by selection of the curable composition and the metal backing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization to arrive at an optimally fire resistant product, since it has been held that In re Boesch, 205 USPQ 215 (CCPA 1980).  

9.	Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fechter et al. (U.S. PGPUB No. 2005/0245636) in view of Kjellqvist and Booth.

	Regarding claims 25 and 26, Fechter teaches a method comprising: coating a wood substrate (abstract) with a solution comprising crosslinking monomers (Table IV, page 6) which has no solvent and is 100% solids (see Table IV) and has a viscosity of 1350 cPs (Table IV, page 6), the components all having densities of about 1.02-1.08 g/mL (Table IV, page 6, which would result in a composition having a density of about 1.02-1.08 as claimed) and then curing with UV radiation to crosslink to produce a coated wood substrate (abstract and Table IV, page 6). Fechter fails to teach the crosslinking producing a fire resistance wood veneer. 
	First, Kjellqvist teaches a similar method comprising: treating wood veneer panels (0002) by roll coating (0044) a wood substrate (0002) with a polymeric solution comprising urethane acrylates (0032); and curing the coated wood substrate with UV radiation of less than 500 nm to cause the solution to crosslink (0040) and produce the veneer (0002). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Kjellqvist’s wood substrate for Fechter’s to thereby produce a wood veneer. One would have been motivated to make this modification as one could have made the substitution with a reasonable expectation of success (as Fechter and Kjellqvist teach similar 
Second, Booth teaches preparing a fire-resistant wood veneer (abstract) by adhering a metallic backing to a wood substrate (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fechter in view of Kjellqvist’s process by producing a fire-resistant wood veneer by additionally adhering a metallic backing to Fechter in view of Kjellqvist’s wooden substrate as taught by Booth. One would have been motivated to make this modification to provide a wood veneer that is fire-resistant and suitable for applications where conventional wood veneers would be unacceptable, such as for aircraft interiors which have to pass stringent tests mandated by the FAA (see Booth at column 9, lines 31-36). 

Conclusion
Claims 1-27 are pending. 
Claims 9-16 are withdrawn. 
Claims 1-8 and 17-27 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/
April 7, 2021Primary Examiner, Art Unit 1796